 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDDaytonNewspapers,Inc.andDayton Bookbinders Union Localx$199, International Brotherhood of Bookbinders,AFL-CIO,'PetitionerDayton Newspapers,Inc.andDayton Newspaper AdvertisingWorkers'Independent Union,'PetitionerDayton Newspapers,Inc.,PetitionerandDayton BookbindersUnion Local No. 199,International Brotherhood of Bookbind-ers,AFL-CIO.Cases Nos. 9-RC-3118, 9-RC-3129, and 9-111[-150.November 22, 1957DECISION, ORDER, AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Harold V. Wil-liams, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Murdock andRodgers].Upon the entire record' in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Advertising Workers, Petitioner in Case No. 9-RC-3129,seeks to represent an overall unit of regular and regular part-time ad-vertising and billing department employees.Bookbinders, Petitionerin Case No. 9-RC-3118, seeks a unit limited to employees of the classi-fied advertising subdepartment of the advertising department.TheMailers takes no unit position but desires to participate in the electionin any unit found appropriate by the Board.Although the Employer,IThe Petitioners are referred to as Bookbinders and Advertising workers, respectively.International Mailers Union,which was allowed to intervene on the basis of a showing ofinterest,is referred to as Mailers.2 After the hearing,the Employer filed a motion with the Board in which it requestedthat an affidavit of its advertising director, reflecting testimony which it inadvertentlyfailed to adduce at the hearing, be added to the record herein.As all parties have beenproperly served and as no one opposes the motion, it is granted.:The Bookbinders and Mailers deny that Advertising workers is a labor organization.As the record shows that Advertising workers has a constitution and officers,holds meet-ings, and exists for the purpose of dealing with the Employer regarding conditions of em-ployment of employees,we find that it is a labor organization within the meaning of Section2 (5) of the Act.119 NLRB No. 73. DAYTON NEWSPAPERS, INC.567as Petitionerin Case No. 9-RM-150, sought a determination of rep-resentatives among the employees in the classified advertising sub-department, it stated at the hearing that it agreed with the unitcontention of Advertising Workers, except that it would exclude thesecretariesto the advertising director and classified advertisingdepartmentmanager asconfidential employees.The Employer, which publishes two newspapers in Dayton, Ohio,has collective-bargaining agreements with labor organizations cover-ing its mechanical, warehouse, maintenance, and circulation employees.There is, however, no history of bargaining for the other nonmechani-cal employees, including the advertising and billing departmentemployees involved in this proceeding.The advertising and billing departments are located adjacent toeach other and sell and receive payment for newspaper advertising.The advertising department is divided into five subdepartments calledretail advertising, national advertising, classified advertising, adver-tising service, and art department.The advertising director assistedby four subdepartment managers and the phone ad supervisor, directsand supervises the work of advertising department employees.Therecord shows that operations of the various advertising subdepart-ments are integrated and employees in the subdepartments possesssimilar skills and are transferred among the various subdepartmentsas the needs of the Employer require. The record contains no evidencethat the classified advertising subdepartment is operated as a separateunit within the advertising department, or that its employees haveskills or interests different from those of other advertising departmentemployees.The billing department, which charges advertisers' ac-counts, is located adjacent to the advertising department and is super-vised by a subdepartment manager.Billing department employeeswork closely with advertising department employees in computingthe money due from advertisers; billing department employees havetransferred to advertising department jobs; and company policy dic-tates promotional transfer between the two departments where pos-sible.From the foregoing, it is clear that, although the advertising andbilling department unit sought by Advertising Workers consists of2 administratively separate departments, they nevertheless performcoordinated work and are functionally integrated, and the employeesof these 2 departments possess similar skills and are interchanged be-tween the 2 departments on the basis of either desire or need. Thereis,moreover, no evidence of similar integration or coordination be-tween these departments and the remaining unrepresented non-mechanical departments. It is also clear that no valid reason existsfor establishing the separate unit of classified advertising subdepart-ment employeessought by the Bookbinders.Accordingly, we find 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the overall unit sought by the Advertising Workers is appropriateand that the unit sought by Bookbinders and in the Employer's peti-tion is inappropriate.4We shall therefore dismiss the petitions filedby the Bookbinders and the Employer.There remains for consideration the Employer's contention thatthe secretaries to the advertising director and to the classified adver-tising subdepartment manager should be excluded as confidentialemployees.As it does not appear that the advertising director orthe classified advertising subdepartment manager formulate, deter-mine, and effectuate management policy in the field of labor rela-tions, we find that these secretaries are not confidential employees, andwe shall. therefore include them in the unit.,'We find the following employees at the Employer's Dayton, Ohio,.plant constitute a unit appropriate for purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act :All regular and regular part-time office, clerical, sales, bill ing clerks.and other employees of the billing department, and the retail, national,classified, service, and art subdepartments including the secretaries to.the advertising director and classified advertising subdepartment man-ager, but excluding all other employees, professional employees,,guards, and supervisors as defined in the Act.[The Board dismissed the petitions in Cases Nos. 9-RC-3118 and-9-RM-170. ][Text of Direction of Election omitted from publication.]d Cf. The Peoria Journal Star, Inc.,117 NLRB 708.5 The B. F. Goodrich Company,115 NLRB 722, 724-725.Maas Brothers,Inc.andLocalUnion No. 79, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,AFL-CIO,Petitioner.'Case No. 12-RC-104.November 22, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Norman A. Cole,.hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member'panel [Chairman Leedom and Members Murdock and Jenkins].1As amended at the hearing.119 NLRB No. 69.